DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 09/01/2022 are acknowledged. Claims 1-20 are pending, claims 12-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-11) in the reply filed on 09/01/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2019 has been considered by the examiner in this case.
Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, R., et al., Duke University Thesis, 2017.
	Zhao discloses methods of making hyperpolarized para-15N2 gas comprising contacting a target biorthogonal reactive molecule phenylmenthyldiazirine with methanol and UV light to form hyperpolarized para-15N2 gas where the 15N enriched phenylmenthyldiazirine is hyperpolarized by a SABRE method, compare instant claims 1-2 and 4-5. (See pages 24-28 particularly figures 13-14 and 17.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qing, Y., et al., (Agnew. Chem. Int. Ed., 2017) in view of Zhao, R., et al., (Duke University Thesis, 2017) and Manalo, M.N., et al., (Phys. Chem. A., 2000).
Qing teaches bioothogonal click chemistry reactions that highly selective reactions that proceed in an aqueous environment in near-quantitative yield and involve reagents that are inert towards naturally occurring functional groups. Qing teaches specific iEDDA reactions between tetrazines (3-phenyl-1,2,4,5-tetrazine) and cyclooctenes and cyclooctynes that are part of a binding pair of the alpha HL heteroaptamer that release N2 gas and a labeled target molecule as products of the reaction. (See abstract, page 1218, paragraph 1, figure 1 and table 1.)
Qing does not teach hyperpolarizing such molecules to track the nitrogen in them via NMR/MRI.
	Zhao teaches methods of making hyperpolarized para-15N2 gas comprising contacting a target biorthogonal reactive amine containing molecule phenylmenthyldiazirine to form hyperpolarized para-15N2 gas where the 15N enriched amino compound is enriched in 15N and subsequently hyperpolarized by a SABRE method (See pages 24-28 particularly figures 13-14 and 17.)  Zhao teaches that the production of hyperpolarized 15N2 gas allows for MRI of this molecule particularly in the lung. (See page iv, paragraph 3.)
Manalo teaches that 15N in 1,2,4,5-tetrazine compounds can be polarized on their nitrogen atoms. (See abstract, page 9603, paragraph 2, and page 9604 paragraph 1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the N2 gas producing bioorthagonal molecules used in biological labeling reactions taught by Qing given the teachings of Zhao and Manalo that one can 15N label and hyperpolarize amine containing molecules using in reactions that produce N2 gas to produce 15N2 that can then be monitored in vivo via MRI and that such tetrazine molecules are readily polarizable. One of ordinary skill in the art would have been motivated to make this combination in order to allow for highly selective reactions that proceed in an aqueous environment in near-quantitative yield and involve reagents that are inert towards naturally occurring functional groups that are also capable of being monitored via 15N MRI through the polarization and monitoring of the nitrogen atoms in the molecules.as well as the 15N2 gas evolving from such reactions allowing for imaging of the main bioorthagonal reaction as well as the 15N2 gas in areas such as the lung while avoiding unwanted reactions with other in vivo functional groups. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that the reactions of Qing utilize compound known to not react with other chemical functionalities in vivo making them appropriate for in vivo methods such as MRI and evolve N2 gas as a product of the reaction while Manalo teaches that such compounds were known to be polarizable and Zhao teaches that one can 15N label chemicals that react to form 15N2 gas to evolve this product in order to monitor its evolution via MRI thus one would expect that such chemistry when labeled would readily react without other byproducts in vivo to form 15N2 gas as well as a labeled product that would be able to be readily monitored via MRI.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qing, Y., et al., (Agnew. Chem. Int. Ed., 2017) in view of Zhao, R., et al., (Duke University Thesis, 2017) and Manalo, M.N., et al., (Phys. Chem. A., 2000) as applied to claims 1-5, 7, 10-11 above, and further in view of Ni, Q., Z., et al., (Act. Chem. Res., 2012).
Qing, Zhao, and Manalo are discussed above.
Qing, Zhao, and Manalo do not teach polarizing the 15N atoms using DNP.
Ni teaches 15N atoms can be hyperpolarized using DNP and that DNP has seen significant enhancements such as development of high frequency gyrotron microwave sources, low temperature MAS probes, and biradical polarizing agents that increase the efficiency of DNP and made it possible to apply DNP on a routine basis to a number of different scientific endeavors, most prominently in the biological and material sciences. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to hyperpolarize the nitrogen atoms in the biorthogonal reactions of Qing, Zhao, and Manalo given the teachings of Ni that advancements in DNP have made it widely applicable to biological science endeavors. One of ordinary skill in the art at the time of the invention would have been motivated to utilize such a method in order to readily hyperpolarize the 15N atoms in the reactants used in Qing, Zhao, and Manalo given the methods require hyperpolarizing these atoms to provide for 15N gas and labeled products. This is merely the use of an art recognized hyperpolarization method for 15N atom in methods requiring such hyperpolarization techniques. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that Zhao already teaches using hyperpolarization to polarize the nitrogen atoms of reactants forming nitrogen gas and Ni teaches just such methods that would polarize the 15N atoms in such reactant molecules. 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Qing, Y., et al., (Agnew. Chem. Int. Ed., 2017) in view of Zhao, R., et al., (Duke University Thesis, 2017); Manalo, M.N., et al., (Phys. Chem. A., 2000); and Ni, Q., Z., et al., (Act. Chem. Res., 2012) as applied to claims 1-7 and 10-11 above, and further in view of Lycka, A., et al. (Tetrahedron Lett. 2008).
Qing, Zhao, Manalo, and Ni are discussed above.
Qing, Zhao, Manalo, and Ni do not teach methods of enriching all of the 15N nitrogen atoms in tetrazines.
Lycka teaches completely 15N labeling tetrazines to monitor the molecules and cites to references 4-5 of Boger and Frebort for synthesis. (See abstract, page 4214 paragraph 3, and figure 5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to fully label the nitrogen atoms in the tetrazine ring of the reactants taught by Qing, Zhao, Manalo and Ni given the teachings of Lycka that provide for methods of labeling such compounds at all positions. One of ordinary skill in the art at the time of the invention would have been motivated to enrich all such positions in the molecules to increase the overall 15N signal in the reactions to provide for increase 15N signal to monitor as well as allow monitoring of all reactants and products in such reactions to fully monitor the reactions taking place in vivo including the N2 gas released as well as reactant nitrogen atoms bound to the target molecule allowing for monitoring of the tagged molecules as well as all the products evolving from the reaction allowing full characterization of the reactions taking place via MRI. One of ordinary skill in the art at the time of the invention would have a predictable expectation of success in making this combination given that Qing, Zhao, Manalo, and Ni already teach using 15N labeled tetrazines to monitor biorthogonal chemical reactions and Lycka teaches methods of labeling tetrazines with 15N at all positions that would allow for monitoring all such positions during the reactions being monitored.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618